Case 7:20-mj-00126 Document1 Filed on 01/21/20 in TXSD Page 1 of 3

AO 91 (Rev. 5/85) Criminal Complaint

United States District Court

 

 

SOUTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT
GARZA, Ro ann le, YOB: 1979, USC
‘Souham Bes Of Te _ CASENUMBER: M 320-012 6M
© JAN 2 1 2020

David J. Bradley, Clerk

,

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about January 19, 2020 in Starr county, in the

 

Southern District of Texas ‘ defendant(s) did,

Knowingly and Intentionally possess with the Intent to Distribute approximately 293.05 kilograms of
Marijuana, a Schedule I Controlled Substance.

Knowingly and Intentionally conspire to possess with the Intent to Distribute approximately 293.05
kilograms of Marijuana, a Schedule I Controlled Substance.

in violation of Title 21 United States Code, Section(s) 846, 841 (a) (1).
I further state that I am a(n) DEA Task Force Officer and that this complaint is based on the
following facts: See Attachment “A”.

 

 

Continued on the attached sheet and made a part of hereof: XYes No

/s/ Cosme A. Muniz I

Signature of Complainant ,
Cosme A. Muniz Df, DEA Task Force Officer

 

Submitted by reliable electronic means, sworn to and
attested telephonically per Fed. R. Cr. P. 4.1, and
probable cause found on:

January 19,2020 —S-"%2 Bt At cAllen Téfasy, oo

Date . We
Q
Juan F. Alanis, U.S. Magistrate Judge /

 

 

Name & Title of Judicial Officer & Signature of Judicial Officer
Case 7:20-mj-00126 Document 1 Filed on 01/21/20 in TXSD Page 2 of 3

ATTACHMENT

On January 19, 2020, at approximately 12:15 a.m., Border Patrol
Agents assigned to the Rio Grande City Station responded to a
_Grawbridge camera activation.

At approximately 11:58 p.m., a Drawbridge camera system.
activation was received showing a Dodge Durango driving: south on
a dirt road that leads to the Rio Grande River south of the El
Chaparral neighborhood. This Drawbridge is approximately .25 .
miles north of the Rio Grande River. This is a well-known area
for narcotics smuggling. This is a rural area with no houses or
other structures in the vicinity.

At approximately 12:00 a.m., the same Drawbridge camera’
activated showing the same vehicle going back north. Border
Patrol Agents responded to the area. As the Agents approached
the intersection of El Chaparral Street and HWY 83, they
observed a Dodge Durango matching the description from the

. Drawbridge activation turning into a closed business located
just south of the Taqueria El Chaparral. As one Agent approached
‘the vehicle, the driver exited and attempted to run. The Agent
immediately exited his marked vehicle and could see in plain
view bundles of possible narcotics wrapped in brown tape in the.
back of the Durango. The Agent identified himself as a Border
Patrol Agent and placed the subject, later identified as GARZA,
Roxanne __ _._, into custody within 20 feet

of the vehicle.

Once at the station, the narcotics were tested resulting in
positive results for marijuana. A total of (57) fifty seven
bundles of marijuana were seized from the Dodge Durango having a
total weight of approximately 293.05 kilograms.

On this same date, DEA Task.Force Officers. Cosme A. Muniz III
and Ricky Garza along with Special Agent Aaron Turner arrived at
the Rio Grande City Border Patrol: Station. Agents identified.
themselves and read GARZA her Miranda Rights. GARZA waived her
rights and agreed to speak to Agents. GARZA stated that she was
contacted by a friend named Leonel and was asked if she wanted
to help him by working moving some marijuana. GARZA told him no
at first, but was then told that Leonel would pay her $2,500 for
moving the marijuana. GARZA stated she then agreed to work for
Case 7:20-mj-00126 Document 1 Filed on 01/21/20 in TXSD Page 3 of 3

!

Leonel. GARZA was then provided a key to a Dodge Durango which
she had to go pick up. GARZA stated she drove to the area of
Hospital Road in Rio Grande City at an apartment complex and
picked up the Dodge Durango. GARZA stated she then drove to an |
area known. as El Chaparral Restaurant and drove south towards
the Rio Grande River. GARZA stated as she drove south on a dirt
road, several male individuals dressed in camouflage clothing.
stopped her and told her to turn off-the lights. The male
individuals started to load the Dodge Durango with bundies of
marijuana. GARZA stated once they £inished load the vehicle,
she drove north. GARZA stated as she reached U.S. ‘Expressway
83, she observed Border Patrol units, so GARZA turned into the
Chaparral restaurant parking lot. GARZA stated that Border
Patrol units drove up to the Dodge Durango so she exited the

Durango and attempted to run but was apprehended by Border
Patrol Agents.

 
